Name: Commission Regulation (EC) No 1370/98 of 29 June 1998 amending Regulation (EC) No 1251/96 opening and providing for the administration of the tariff quotas in the poultrymeat sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  EU finance
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 185/1530. 6. 98 COMMISSION REGULATION (EC) No 1370/98 of 29 June 1998 amending Regulation (EC) No 1251/96 opening and providing for the administration of the tariff quotas in the poultrymeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 thereof, Whereas, in the framework of the World Trade Organiza- tion, the Community has undertaken to open tariff quotas for certain products in the poultrymeat sector; whereas as a result, detailed rules for the application of those quotas for the period 1 July 1998 to 30 June 1999 should be laid down; Whereas Commission Regulation (EC) No 1251/96 (2), as last amended by Regulation (EC) No 1514/97 (3), provides for the administration of those quotas for the period 1 July 1997 to 30 June 1998; whereas provision should be made for their administration for the period 1 July 1998 to 30 June 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1251/96 is hereby amended as follows: 1. Article 1 is replaced by the following: Article 1 For the period 1 July 1998 to 30 June 1999, the import tariff quotas listed in Annex I are opened for the product groups and under the conditions indicated therein. 2. Annex I is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 146, 20. 6. 1996, p. 1. (2) OJ L 161, 29. 6. 1996, p. 136. (3) OJ L 204, 31. 7. 1997, p. 16. ¬ ¬EN Official Journal of the European CommunitiesL 185/16 30. 6. 98 ANNEX ANNEX I (tonnes) Group No CN code Applicable duty(ECU/tonne) Tariff quotas 1.7.1998 to 30.6.1999 P 1 0207 11 10 131 3 720 0207 11 30 149 0207 11 90 162 0207 12 10 149 0207 12 90 162 P 2 0207 13 10 512 2 400 0207 13 20 179 0207 13 30 134 0207 13 40 93 0207 13 50 301 0207 13 60 231 0207 13 70 504 0207 14 20 179 0207 14 30 134 0207 14 40 93 0207 14 60 231 P 3 0207 14 10 795 468 P 4 0207 24 10 170 600 0207 24 90 186 0207 25 10 170 0207 25 90 186 0207 26 10 425 0207 26 20 205 0207 26 30 134 0207 26 40 93 0207 26 50 339 0207 26 60 127 0207 26 70 230 0207 26 80 415 0207 27 30 134 0207 27 40 93 0207 27 50 339 0207 27 60 127 0207 27 70 230